Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1696   Page 1 of 27




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ALAN C. WOOD,

              Petitioner,                              Case No. 4:18-cv-12673
                                                       Hon. Matthew F. Leitman
 v.

 NOAH NAGY,

           Respondent.
 __________________________________________________________________/

       OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
      HABEAS CORPUS (ECF No. 1), (2) DENYING A CERTIFICATE OF
              APPEALABILITY, AND (3) DENYING LEAVE
                  TO APPEAL IN FORMA PAUPERIS

       Petitioner Alan C. Wood is a state prisoner in the custody of the Michigan

 Department of Corrections.     On January 17, 2013, a jury in the Oakland County

 Circuit Court convicted Wood of first-degree murder and several lesser offenses.

 The state trial court then sentenced Wood to a mandatory life sentence on the murder

 conviction and lesser terms for the other offenses.

       On August 27, 2018, Wood filed a petition for a writ of habeas corpus in this

 Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) The petition raises

 twenty claims. The Court has carefully reviewed those claims, and for the reasons

 explained below, it concludes that none of them merit federal habeas relief. The

 Court therefore DENIES the petition.
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1697    Page 2 of 27




                                            I

       The charges against Wood arose from the robbery-murder of an elderly

 woman in her home.       At Wood’s jury trial, Tonia Watson, a woman with whom

 Wood lived, testified that during the period preceding the murder, she and Wood

 were homeless and living out of motels as they struggled to obtain money for food

 and drugs. Watson testified that she and Wood had committed a series of thefts prior

 to the instant offense to support their drug habits.

       Wood and Watson met the eighty-year-old victim, Nancy Dailey, in

 November of 2011, when Dailey paid them $40 to rake leaves in her yard. According

 to Watson, the two decided to rob Dailey on November 20, 2011, after they checked

 out of a motel because they were out of money.

       That night they broke into Dailey’s house. Watson testified that Wood brutally

 beat Dailey while Watson gathered some of her valuables. During the robbery,

 Watson saw Wood drag Dailey into her bedroom while holding a knife. After he

 emerged, he told Watson that he had never slit someone’s throat before. Dailey’s

 body was found in her house days later with her throat slashed.

       Watson then testified that after she and Wood left Dailey’s home, they

 attempted to use Dailey’s credit cards. Watson also described their movements and

 where they disposed of Daily’s property. With Watson’s assistance, police officers

 were able to recover the items described by Watson and find other evidence



                                            2
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20           PageID.1698     Page 3 of 27




 corroborating her account. Among the items recovered was a knife that Watson said

 Wood had attempted to conceal in the median of a local highway. Watson believed

 that the knife was the murder weapon.

       Several of Dailey’s neighbors also testified at trial. One neighbor testified

 that she saw Wood raking Daily’s leaves earlier in November. A second neighbor

 testified that, on the night of the murder, she saw an unfamiliar man walking past

 Dailey’s house wearing a dark hooded sweatshirt and dark pants. Watson confirmed

 that Wood was wearing clothes consistent with that description on the night of the

 murder. Finally, a third neighbor testified that he saw Wood in an alley near Dailey’s

 house on the evening of the murder.

       In addition, the prosecutor introduced Y-STR DNA evidence. That evidence

 showed that Y-STR DNA taken from under Dailey’s fingernails and on her scarf had

 the same haplotype as Wood’s DNA. A haplotype match is too broad to identify a

 particular individual, but the prosecutor’s expert testified at trial that only 1 in 1,923

 Caucasian males shared that haplotype.

       The prosecutor also offered other-acts evidence to show Wood’s common

 plan or scheme of stealing from homes in which he worked. For example, Wood’s

 former landlady testified that Wood stole her purse in October of 2011. Further

 testimony was presented indicating that when Wood worked in the home of two

 disabled women in October of 2010, he stole from them. Finally, evidence was



                                             3
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1699     Page 4 of 27




 offered to show that Wood stole marijuana, knives, and a gun from another home in

 which he worked in September of 2011.1 The jury ultimately convicted Wood of

 first-degree murder and several lesser charges.

        Following sentencing, Wood filed a claim of appeal in the Michigan Court of

 Appeals. His first appointed appellate attorney filed a brief on appeal that raised

 what now form Wood’s first four habeas claims. Wood moved for the appointment

 of a second attorney, and that attorney filed a supplemental brief that raised what

 now form Wood’s fifth and sixth habeas claims. Wood also filed his own brief that

 raised what now form his seventh through tenth habeas claims. The Michigan Court

 of Appeals rejected all of the claims and affirmed Wood’s convictions in a published

 decision. See People v. Wood, 862 N.W.2d 7 (Mich. Ct. App. 2014). Wood then

 filed a pro se application for leave to appeal in the Michigan Supreme Court, raising

 the same claims that were raised in the Michigan Court of Appeals. The Michigan

 Supreme Court denied leave to appeal. See People v. Wood, 871 N.W.2d 154 (Mich.

 2015) (Table).

       Wood thereafter returned to the state trial court and filed a motion for relief

 from judgment. In that motion, Wood raised what now form his eleventh through

 twentieth habeas claims. The trial court denied the motion for relief from judgment


 1
  The Michigan Court of Appeals’ opinion affirming Wood’s convictions contains a
 more detailed summary of the strong evidence presented at trial indicating Wood’s
 guilt. See People v. Wood, 862 N.W.2d 7, 11-16 (Mich. Ct. App. 2014).

                                          4
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1700    Page 5 of 27




 on the basis that Wood had failed to demonstrate “good cause” or “actual prejudice”

 under Mich. Ct. R. 6.508(D)(3) for failing to have raised the claims on direct review.

 (See State Ct. Order, ECF No. 9-20.) Wood then filed an application for leave to

 appeal trial court’s decision in the Michigan Court of Appeals. That court denied the

 application “for failure to establish that the trial court erred in denying the motion

 for relief from judgment.” (ECF No. 9-21.) Wood applied for leave to appeal that

 decision in the Michigan Supreme Court, but that court denied relief with a citation

 to Michigan Court Rule 6.508(D). See People v. Wood, 915 N.W.2d 364 (Mich.

 2018) (Table).

                                           II

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires federal courts to uphold state court adjudications on the merits unless the

 state court’s decision (1) “was contrary to, or involved an unreasonable application

 of, clearly established Federal law, as determined by the Supreme Court of the

 United States,” or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 “The question under AEDPA is not whether a federal court believes the state court’s

 determination was incorrect but whether that determination was unreasonable—a

 substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).




                                           5
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20         PageID.1701    Page 6 of 27




                                          III

                                           A

       Several of Wood’s claims arise out of the state trial court’s alleged erroneous

 admission of evidence under state law. More specifically, Wood argues that the trial

 court erroneously admitted:

     The Y-STR DNA evidence (habeas claims one and four);
     “Other acts” evidence under Michigan Rule of Evidence 404(b) (habeas claim
       two);
     Lay testimony from a police officer under Michigan Rule of Evidence 701
       that the knife found partially stuck into a highway median was the murder
       weapon (habeas claim seven); and
     Certain evidence that lacked a sufficient chain of custody (habeas claim nine).


       Each of these claims raise questions of state law, and none are cognizable on

 federal habeas review. Simply put, “federal habeas corpus relief does not lie for

 errors of state law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). “In conducting

 habeas review, a federal court is limited to deciding whether a conviction violated

 the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S.

 62, 68 (1991). Thus, because Wood challenges the admission of this evidence under

 Michigan law, he is not entitled to federal habeas relief on these claims. Nor has

 Wood shown that that the trial court’s evidentiary rulings were “so egregious” that

 they violated his federal due process rights and rendered his trial fundamentally



                                           6
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20         PageID.1702      Page 7 of 27




 unfair. McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (explaining that only when

 an evidentiary ruling is “so egregious that it results in a denial of fundamental

 fairness” may it violate federal due process rights and warrant federal habeas relief).

       For all of these reasons, Wood is not entitled to federal habeas relief on these

 evidentiary claims because they are not cognizable in this action. See, e.g., Byrd v.

 Collins, 209 F.3d 486, 528 (6th Cir. 2000) (citing Marshall v. Lonberger, 459 U.S.

 422, 438 n. 6 (1983) (“[T]he Due Process Clause does not permit the federal courts

 to engage in a finely tuned review of the wisdom of state evidentiary rules.”)).

                                           B

       Wood next claims that the prosecutor committed misconduct when the

 prosecutor allegedly vouched for the credibility of Watson during the prosecutor’s

 opening statement. Wood raised this claim on direct review, and the Michigan Court

 of Appeals rejected it:

              Defendant next argues that the prosecutor engaged in
              misconduct in her opening statement by vouching for the
              credibility of Watson and that the trial court erred by not
              granting his motion for a mistrial. We disagree. This Court
              “review[s] claims of prosecutorial misconduct case by
              case ... to determine whether the defendant received a fair
              and impartial trial.” People v. Watson, 245 Mich.App.
              572, 586, 629 N.W.2d 411 (2001). We review for an abuse
              of discretion a trial court's decision regarding a motion for
              a mistrial. People v. Schaw, 288 Mich.App. 231, 236, 791
              N.W.2d 743 (2010).




                                           7
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20      PageID.1703      Page 8 of 27




            A prosecutor may not vouch for the credibility of his or
            her witnesses “to the effect that [the prosecutor] has some
            special     knowledge        concerning     a    witness'[s]
            truthfulness.” People v. Bahoda, 448 Mich. 261, 276, 531
            N.W.2d 659 (1995). However, merely “ ‘[b]y calling a
            witness who testifies pursuant to an agreement requiring
            him to testify truthfully, the Government does not
            insinuate possession of information not heard by the jury
            and the prosecutor cannot be taken as having expressed his
            personal opinion on a witness'[s] veracity.’ ” Id. (citation
            omitted) (first alteration in original).

            During opening statements, the prosecutor addressed
            Watson's testimony as follows:

               You are also going to hear from Tonia Watson in
               this case. And I'm sure that the defendant is going
               to do everything he can to make her look like a liar.
               So be prepared for that.

               She's going to testify as a witness for the
               prosecution because aside from Nancy Dailey and
               the defendant she's the only one that knows what
               happened in that house that night.

               Now you are going to hear about her role that she
               played in the crimes that were committed because
               like I said she was not completely innocent.

               You're going to hear that she's a thief. You're going
               to hear that her fingerprint was found on a jewelry
               case, on a jewelry box that was found in Nancy
               Dailey's bedroom on a dresser.

               You're also going to hear that she was originally
               charged not with first degree premeditated murder,
               but she was charged with felony murder for the role
               that she played in assisting and committing the
               larceny that was the underlying offense for the
               felony murder.

                                         8
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20         PageID.1704      Page 9 of 27




               She was also charged with larceny in a building and
               she was also charged with the financial transaction
               device for the one that she attempted to use that card
               that we know of.

               You're going to hear that as a result of her coming
               in this court testifying before you and it's
               conditioned upon the prosecutor believing that she's
               testifying truthfully she will get a reduced charge.
               She will be pleading to second degree murder,
               larceny in a building and financial transaction
               device. She will serve a minimum—

            Defense counsel objected at that point on the ground that
            the prosecutor's comments constituted improper vouching
            for the witness. The trial court reinstructed the jury that the
            opening statements of attorneys were not evidence and
            that the trial court would provide the jury with the
            applicable law. Defendant moved for a mistrial on the
            basis of the prosecutor's comments; the trial court denied
            the motion.

            Our review of the trial court record convinces us that the
            prosecutor's reference to Watson's plea agreement did not
            embody an inappropriate “‘suggest [ion] that the
            government had some special knowledge, not known to
            the     jury,    that     the     witness was      testifying
            truthfully.’” Bahoda, 448 Mich. at 276, 531 N.W.2d 659
            (citation omitted). Further, even if the prosecutor's
            statements were improper, the trial court's instructions,
            which emphasized that the prosecutor's opening statement
            was not evidence and that the jury alone had the
            responsibility to determine witness credibility, cured any
            potential prejudice. People v. Unger, 278 Mich.App. 210,
            235, 749 N.W.2d 272 (2008) (observing that “[c]urative
            instructions are sufficient to cure the prejudicial effect of
            most inappropriate prosecutorial statements, and jurors are
            presumed to follow their instructions”) (citations omitted).
            Therefore, the trial court acted within its discretion by



                                          9
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20          PageID.1705    Page 10 of 27




                denying defendant's motion for a mistrial. Schaw, 288
                Mich.App. at 236, 791 N.W.2d 743.

 Wood, 862 N.W.2d at 19-20.

          Wood has not shown that the Michigan Court of Appeals’ decision was

 contrary to, or an unreasonable application of, clearly established federal law. A

 prosecutor’s improper comments violate a criminal defendant’s constitutional rights

 only if they “‘so infected the trial with unfairness as to make the resulting conviction

 a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting

 Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). Here, Wood has not shown

 that the prosecutor’s comments “so infected” his trial as to render it “unfair[].” Nor

 has Wood shown that the prosecutor’s comments were based on “special

 knowledge” known only to the prosecution. See United States v. Francis, 170 F.3d

 546, 550 (6th Cir. 1999) (“[G]enerally, improper vouching involves either blunt

 comments, or comments that imply that the prosecutor has special knowledge of

 facts not in front of the jury or of the credibility and truthfulness of witnesses and

 their testimony”) (internal citations omitted).

          For all of these reasons, Wood is not entitled to federal habeas relief on this

 claim.

                                             C

          Wood next asserts his confrontation rights under the Sixth Amendment were

 violated when the prosecutor offered the preliminary examination testimony of one

                                            10
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1706       Page 11 of 27




 of its DNA experts, Amy Altesleben, in lieu of live testimony. Wood raised this

 claim on direct review. The Michigan Court of Appeals rejected it on the grounds

 that (1) Altesleben was unavailable due to complications related to her pregnancy

 and (2) Wood had a prior opportunity to cross-examine her at the preliminary

 examination:

             Defendant next argues that the trial court violated his right
             to confront witnesses against him, as well as MRE
             804(b)(1), by allowing the admission of Altesleben's
             preliminary examination testimony. Defendant did not
             object to the admission of this evidence; this issue is
             therefore unpreserved and reviewed for plain error
             affecting substantial rights. People v. Carines, 460 Mich.
             750, 763, 774, 597 N.W.2d 130 (1999).

             We conclude that the trial court did not err by deeming
             Altesleben unavailable to testify at trial. Further,
             defendant enjoyed a prior, similar opportunity to cross-
             examine Altesleben, and thus the trial court violated
             neither the Confrontation Clauses, U.S. Const., Am. VI
             and Const. 1963, art. 1, § 20, nor MRE 804(b)(1) by
             allowing the reading of Altesleben's preliminary
             examination testimony at trial. Defendant also has not
             established that trial counsel was ineffective for failing to
             object to the reading of Altesleben's prior testimony.

                                        [….]

             The prosecutor moved to admit at trial Altesleben's
             preliminary examination testimony on the basis of a
             doctor's order confining her to “bed rest as a result of
             complications associated with her pregnancy....” The court
             found that Altesleben was unavailable and admitted her
             preliminary examination testimony. We conclude that the
             trial court did not err by determining that Altesleben was
             unavailable because of a “then existing physical ... illness

                                          11
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1707       Page 12 of 27




              or infirmity.” MRE 804(a)(4). See Garland, 286
              Mich.App. at 7, 777 N.W.2d 732 (holding that “[b]ased on
              the evidence on the record showing that the victim was
              experiencing a high-risk pregnancy, that she lived in
              Virginia, and that she was unable to fly or travel to
              Michigan to testify, the trial court did not clearly err by
              determining that the victim was unavailable”).

              Further, “MRE 804(b)(1) by its language permits
              testimony from ‘the same or a different [prior] proceeding’
              if the party against whom the testimony is *518 offered
              had the opportunity and motive in the prior proceeding ‘to
              develop the testimony by direct, cross, or redirect
              examination’.” People v. Morris, 139 Mich.App. 550, 555,
              362 N.W.2d 830 (1984) (alteration in original). In this
              case, defendant had ample opportunity to cross-examine
              Altesleben during his and Watson's joint preliminary
              examination. Altesleben testified at the preliminary
              examination on the very charges for which defendant
              stood trial. Defense counsel for both defendant and
              Watson cross-examined Altesleben during the preliminary
              examination; no indication exists that the district court
              limited their opportunities to cross-examine Altesleben,
              and the trial court admitted both cross-examinations at
              defendant's jury trial. Consequently, the trial court did not
              err by admitting the preliminary examination testimony
              pursuant to MRE 804(b)(1). See People v. Meredith, 459
              Mich. 62, 66–67, 586 N.W.2d 538 (1998); Morris, 139
              Mich.App. at 555, 362 N.W.2d 830. For the same reasons,
              defendant was not denied his right to confront witnesses
              against him. See California v. Green, 399 U.S. 149, 165,
              90 S.Ct. 1930, 26 L.Ed.2d 489 (1970).

 Wood, 862 N.W.2d at 25-26.

       Wood has not shown that the Michigan Court of Appeals’ decision was

 contrary to, or an unreasonable application of, clearly established federal law. Out-

 of-court statements that are testimonial in nature are barred by the Sixth Amendment

                                           12
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20          PageID.1708     Page 13 of 27




 Confrontation Clause unless the witness is unavailable and the defendant has had a

 prior opportunity to cross-examine the witness, regardless of whether such

 statements are deemed reliable. See Crawford v. Washington, 541 U.S. 36 (2004).

 Where a witness is unavailable, the prosecution must make a “a good-faith effort to

 obtain [the witness’s] presence at trial.” Barber v. Page, 390 U.S. 719, 724-25

 (1968); see also Hamilton v. Morgan, 474 F.3d 854, 858 (6th Cir. 2007).

          Here, Altesleben was unavailable because she had a doctor’s order confining

 her to bedrest as a result of complications surrounding her pregnancy. In addition,

 Wood’s counsel had the opportunity to, and did in fact, conduct a thorough cross-

 examination of Altesleben at the preliminary hearing. (See ECF No. 9-12,

 PageID.767-776.)       Under these circumstances, Wood has not shown that the

 Michigan Court of Appeals unreasonably concluded that the admission of

 Altesleben’s preliminary examination testimony did not violate his rights under the

 Confrontation Clause.

          For all of these reasons, Wood is not entitled to federal habeas relief on this

 claim.

                                             D

          Wood next claims that the state trial court violated his due process rights when

 it instructed the jury on what factors to consider in evaluating Watson’s testimony.




                                             13
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20      PageID.1709      Page 14 of 27




 Wood raised this claim on direct review, and the Michigan Court of Appeals rejected

 it:

             Next, defendant argues that the trial court improperly
             bolstered Watson's credibility with an improper jury
             instruction. We disagree. In the first instance, defendant
             waived any claim of error regarding the jury instructions
             when his counsel affirmatively approved the
             instructions. People v. Carter, 462 Mich. 206, 208–209,
             215, 612 N.W.2d 144 (2000). Further, the jury instructions
             were not improper.

             “A criminal defendant has the right to have a properly
             instructed jury consider the evidence against him.” People
             v. Rodriguez, 463 Mich. 466, 472, 620 N.W.2d 13
             (2000) (quotation marks and citation omitted). This Court
             reviews jury instructions as a whole to determine whether
             error requiring reversal occurred. People v. Bartlett, 231
             Mich.App. 139, 143, 585 N.W.2d 341 (1998). The jury
             instructions must include all elements of the charged
             offenses, and must not omit material issues, defenses, or
             theories that the evidence supports. Id. Even when
             somewhat imperfect, jury instructions do not qualify as
             erroneous provided that they fairly present to the jury the
             issues to be tried and sufficiently protect the defendant's
             rights. People v. Knapp, 244 Mich.App. 361, 376, 624
             N.W.2d 227 (2001); Bartlett, 231 Mich.App. at 143–144,
             585 N.W.2d 341.

             Watson testified that on November 20, 2011, she and
             defendant returned to Dailey's house after defendant had
             proposed robbing Dailey; she and defendant entered
             Dailey's house; they both participated in taking Dailey's
             personal property from different areas of the house; and in
             Watson's presence, defendant repeatedly punched Dailey's
             face and stomped on her neck, twisted Dailey's neck with
             his hands, bound her hands with a scarf, and exhibited to
             Watson a knife before returning to Dailey's bedroom.
             Watson also testified that in December 2012, the

                                         14
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20          PageID.1710        Page 15 of 27




             prosecution agreed to dismiss a felony-murder charge
             against her if she pleaded guilty of second-degree murder,
             larceny in a building, and unlawful possession of a
             financial transaction device. Watson affirmed that if she
             “fulfill[ed] certain conditions ... [she would] serve a
             minimum of twenty-three years[.]”

             The trial court gave instructions that closely mirrored
             standard accomplice instructions CJI2d 5.4 and CJI2d 5.6.
             Defendant nonetheless complains that the instructions as
             given contained language regarding Watson's plea
             agreement premised on her truthful testimony (which
             language also appears in CJI2d 5.4), improperly bolstering
             Watson's credibility.

             However, the instructions did not state or suggest that
             Watson had offered truthful testimony, but only that the
             prosecution had agreed to pursue a lesser charge against
             Watson if she offered truthful testimony and that the
             prosecution remained free to alter the plea agreement if it
             obtained      additional      evidence      against    Watson.
             Furthermore, the entirety of the instructions mirroring
             CJI2d 5.4 and CJI2d 5.6 plainly cautioned the jury about
             accepting Watson's testimony for multiple reasons.
             Moreover, the trial court informed the jury on three
             occasions that it had the sole responsibility to assess
             credibility. In light of Watson's testimony establishing her
             longtime use of cocaine and heroin and her offering of a
             statement to the police, the trial court additionally gave an
             addict-informer instruction, CJI2d 5.7, which provided
             additional cautions to the jury regarding judging Watson's
             credibility. Finally, the trial court instructed the jury that it
             should consider her agreement to testify in exchange for
             the prosecution's dismissal of a charge involving “a
             possible penalty of life without parole” “as it relates to
             [her] credibility and as it may tend to show [her] bias or
             self-interest.”

             We find no error in the trial court's use of an instruction
             modeled on CJI2d 5.4. People v. Jensen, 162 Mich.App.

                                            15
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20          PageID.1711    Page 16 of 27




              171, 187–188, 412 N.W.2d 681 (1987) (explaining that in
              light of a witness's “admissions and his guilty plea to a
              reduced charge arising from the incident, his status as an
              accomplice was beyond dispute” and that the court should
              have instructed the jury pursuant to CJI2d 5.4). And
              because the trial court correctly and accurately conveyed
              to the jury the contents of CJI2d 5.4 and CJI2d 5.6, defense
              counsel need not have objected to the proper jury
              instructions. Thomas, 260 Mich.App. at 457, 678 N.W.2d
              631.

 Wood, 862 N.W.2d at 26-28.

       Wood has not shown that the Michigan Court of Appeals’ decision was

 contrary to, or an unreasonable application of, clearly established federal law. A

 habeas petitioner is entitled to relief only if a defective jury instruction “so infected

 the entire trial that the resulting conviction violates due process.” Cupp v. Naughten,

 414 U.S. 141, 147 (1973). That standard was not met here. Indeed, contrary to

 Wood’s claim, the trial court did not instruct the jury to find Watson credible. (See

 ECF No. 9-14, PageID.789-790.) Nor did the trial court direct the jury to make

 specific findings of fact. Instead, the trial court informed the jury only of the

 common circumstances that may affect the credibility of a witness who testifies

 under an agreement with the prosecution. Simply put, the trial court never told the

 jury whether to accept or reject any or all of Watson’s testimony. Under these

 circumstances, Wood has failed to show that the Michigan Court of Appeals

 unreasonably rejected this claim. Wood is therefore not entitled to federal habeas

 relief on this claim.

                                            16
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1712   Page 17 of 27




                                           E

       Wood next claims that the prosecutor suppressed evidence that DNA found at

 the crime scene was tested against two other known individuals. Wood raised this

 claim on direct appeal, and the Michigan Court of Appeals rejected it:

             Next, defendant argues in his Standard 4 brief that the
             prosecution suppressed exculpatory evidence in the form
             of DNA tests, conducted seven months after the offense
             was committed, on Jonathan Baker and DeJuan Crawford.
             We disagree. This issue was not raised at trial and is
             therefore unpreserved and must be reviewed for plain error
             affecting substantial rights. Carines, 460 Mich. at 763–
             764, 774, 597 N.W.2d 130.

             “Due process requires the prosecution to disclose evidence
             in its possession that is exculpatory and material,
             regardless of whether the defendant requests the
             disclosure.” People v. Schumacher, 276 Mich.App. 165,
             176, 740 N.W.2d 534 (2007), citing Brady v. Maryland,
             373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). To
             establish a Brady violation, a defendant must prove

                 (1) that the state possessed evidence favorable to the
                 defendant; (2) that the defendant did not possess the
                 evidence nor could the defendant have obtained it
                 with any reasonable diligence; (3) that the
                 prosecution suppressed the favorable evidence; and
                 (4) that had the evidence been disclosed to the
                 defense, a reasonable probability exists that the
                 outcome of the proceedings would have been
                 different. [Schumacher, 276 Mich.App. at 177, 740
                 N.W.2d 534 (quotation marks and citation
                 omitted).]

             Defendant attaches as Exhibit 1 to his Standard 4 brief a
             June 2012 “DNA Extraction Worksheet,” which lists
             many items that Altesleben extracted DNA from in this

                                          17
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1713       Page 18 of 27




              case, including a “[k]nown buccal [swab] from DeJuan
              Crawford” and “[k]nown blood from Jonathan Baker.”
              But defendant identifies nothing tending to establish that
              this evidence was favorable to him, that he could not have
              possessed it with reasonable diligence, that the
              prosecution suppressed it, or that a reasonable probability
              existed that the disclosure of the evidence might have
              altered the outcome of his trial. Id. In short, defendant has
              utterly failed to support his claim that the prosecution
              suppressed exculpatory evidence.

 Wood, 862 N.W.2d at 29-30.

       Wood has failed to show that the Michigan Court of Appeals’ decision was

 contrary to, or an unreasonable application of, clearly established federal law. This

 claim arises under the Supreme Court’s decision in Brady v. Maryland, 373 U.S. 83

 (1963). “There are three components to a Brady violation: The evidence at issue

 must be favorable to the accused, either because it is exculpatory, or because it is

 impeaching; that evidence must have been suppressed by the State, either willfully

 or inadvertently; and prejudice must have ensued.” Strickler v. Greene, 527 U.S.

 263, 281-82 (1999). Evidence is material only if there is a reasonable probability

 that, had the evidence been disclosed to the defense, the result of the proceeding

 would have been different. See id. at 280. Here, the undisclosed evidence – if

 Wood’s allegations are accepted as true – amounts to the fact that DNA evidence

 obtained from the scene of the crime was compared to two known men. But Wood

 has not shown that the DNA from either of those men actually matched the DNA

 taken from the crime scene. Wood has therefore failed to show that this evidence

                                           18
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1714     Page 19 of 27




 was exculpatory in any way. He therefore is not entitled to federal habeas relief on

 this claim.

                                           F

       Wood next claims that the state trial court should have suppressed Watson’s

 statement to police because either (1) the police violated Watson’s Fourth

 Amendment rights before she made that statement, or (2) it was involuntarily given

 due to Watson’s intoxication. Watson raised this claim on direct review, and the

 Michigan Court of Appeals rejected it for lack of standing:

               Finally, defendant argues in his Standard 4 brief that the
               admission of Watson's statement to the Royal Oak police
               violated his constitutional rights [….] We disagree.
               Defendant's argument is partially premised on his claim
               that the police violated Watson's right to protection from
               unreasonable searches and seizures in obtaining her
               statement; however, defendant has no standing to
               challenge a violation of Watson's Fourth Amendment
               rights. People v. Gadomski, 274 Mich.App. 174, 178, 731
               N.W.2d 466 (2007).

 Wood, 862 N.W.2d at 31-32.

       Watson has failed to show that the Michigan Court of Appeals’ conclusion

 was contrary to, or an unreasonable application of, clearly established federal law.

 A plaintiff must “assert his own legal rights and interests, and cannot rest his claim

 to relief on the legal rights or interests of third parties.” Warth v. Seldin, 422 U.S.

 490, 498 (1975). See also Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989).

 Furthermore, to the extent that Watson’s drug use at the time of the offense and her

                                           19
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1715     Page 20 of 27




 statement affected her credibility, Wood’s counsel fully explored those issues during

 his cross-examination of Watson. (See ECF No. 9-12, PageID.726-727, 729-730,

 732.) Wood is therefore not entitled to federal habeas relief on this claim.

                                           G

       The remainder of Wood’s claims were presented to the state courts in his

 motion for relief from judgment and the appeal that followed its denial. Respondent

 argues that review of these claims is procedurally barred because the state trial court

 denied relief based on Michigan Court Rule 6.508(D)(3). That rule prohibits a

 defendant from raising claims on state collateral review that were not raised on direct

 appeal absent a showing of “good cause” and “actual prejudice.”

       Claims that were rejected by a state court on independent state procedural

 grounds are barred from federal habeas review absent a showing of cause to excuse

 the failure to comply with the rule and prejudice. See Coleman v. Thompson, 501

 U.S. 722, 750 (1991). In this case, the Oakland County Circuit Court denied Wood

 relief on these claims because Wood failed to demonstrate good cause or actual

 prejudice resulting from the failure to raise the claims on direct appeal as required

 by Rule 6.508(D)(3)(b).2 (See ECF No. 9-20, PageID.1522.) Because the trial court


 2
   When reviewing a habeas claim, a federal court must look to the last reasoned state
 court judgment rejecting the federal claim and apply a presumption that later
 unexplained orders upholding the judgment or rejecting the same claim rested upon
 the same ground. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). Here, the state
 appellate courts’ orders denying Wood relief on these claims are unexplained. Thus,

                                           20
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1716     Page 21 of 27




 denied Wood’s claims based on the procedural grounds stated in Michigan Court

 Rule 6.508(D)(3), Wood’s claims are procedurally defaulted pursuant to that rule.

 See Ivory v. Jackson, 509 F.3d 284, 292-93 (6th Cir. 2007).

       To demonstrate entitlement to habeas review of the defaulted claims, Wood

 must establish either (1) cause for the default and prejudice from the alleged

 constitutional violation, or (2) that failure to consider the claims would result in a

 “fundamental miscarriage of justice.” Coleman, 501 U.S. at 750.

       Wood insists that his appellate attorney’s ineffectiveness excuses his default.

 See Moore v. Mitchell, 708 F.3d 760, 776 (6th Cir. 2013) (ineffective assistance of

 appellate counsel may constitute cause excusing a procedural default). However, an

 attorney is not required “to raise every non-frivolous issue on appeal.” Caver v.

 Straub, 349 F.3d 340, 348 (6th Cir. 2003). Indeed, “‘winnowing out weaker

 arguments on appeal and focusing on’ those more likely to prevail, far from being

 evidence of incompetence, is the hallmark of effective appellate advocacy.” Smith v.

 Murray, 477 U.S. 527, 536 (1986) (quoting Jones v. Barnes, 463 U.S. 745, 751-52

 (1983)). A failure to raise a claim on appeal will generally constitute deficient

 performance if the omitted claim is “clearly stronger” than the claims raised. Monzo

 v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002).



 the Court looks to the state trial court’s order denying Wood’s motion for relief from
 judgment as the last reasoned decision when analyzing this claim.

                                          21
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1717       Page 22 of 27




       Here, Wood has failed to show that the omitted claims are “clearly stronger”

 than the ones raised by his two appellate attorneys. The state trial court explained

 why the omitted claims lacked merit in the context of determining whether Wood

 could demonstrate “actual prejudice”:

             Defendant first argues that his Fourth Amendment rights
             were violated when the Royal Oak Police seized him from
             the custody of the Canton Police without an arrest warrant,
             and then illegally transported him to Royal Oak.
             Defendant cites no legal authority to support his position.
             Furthermore, Defendant was properly arrested by the
             Royal Oak Police without a warrant pursuant to MCL
             764.2a and MCL 764.15. Because Defendant has shown
             no error, he cannot meet the “actual prejudice” standard
             set forth in MCR 6.508(D)(3)(b).

             Defendant next argues that his right to due process was
             violated because he was held in custody for ten days
             without being arraigned. An arrested person must be
             arraigned in the district court “without unnecessary
             delay.” MCL 764.26; MCR 6.104(A). While there are few
             facts in the record regarding Defendant’s arrest, it appears
             that he was arrested and detained on November 22, 2011,
             on the basis of a parole violation. An arrest warrant for the
             charges in this case was issued on December 13, 2011, the
             same day that Defendant was arraigned in the district court
             on those charges. Therefore, Defendant has not shown that
             his arraignment on the charges in this case was untimely.
             Because Defendant has shown no error, he cannot meet the
             “actual prejudice” requirement. MCR 6.508(D)(3)(b).

             Defendant next argues that he was denied due process, and
             that the Court lacked jurisdiction over him, because the
             arrest warrant and complaint were not filed with the Court.
             The record reflects that the arrest warrant and complaint
             were filed in this Court on April 2, 2012. Again, Defendant



                                          22
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20         PageID.1718       Page 23 of 27




             has shown no error and, therefore, cannot meet the “actual
             prejudice” standard.

             Defendant next argues that his right to a speedy trial was
             violated because there was a thirteen-month delay between
             his arrest and trial. Whether a Defendant has been denied
             the right to a speedy trial depends on the balancing of four
             factors: (1) the length of delay, (2) the reason for delay, (3)
             the Defendant’s assertion of the right, and (4) prejudice to
             the Defendant. People v. Williams, 475 Mich. 245, 261-
             262 (2006). Because the delay between Defendant’s arrest
             and trial was less than eighteen months, prejudice is not
             presumed. Id at 262. Defendant has not shown that he was
             denied his right to a speedy trial where he has not shown,
             or even argued, that he was prejudiced by the delay.
             Accordingly, Defendant has not met the “actual prejudice”
             standard set forth in MCR 6.508(D)(3)(b).

             Defendant next argues that he was denied the effective
             assistance of counsel because defense counsel failed to
             investigate prosecution witness Tonia Watson to
             determine that she had sixteen prior convictions.
             Defendant appears to argue that, had Watson’s credibility
             been impeached with evidence of her prior convictions, he
             would have had a reasonably likely chance of acquittal.
             Under MRE 609, a prior conviction generally may be used
             to impeach a witness’ credibility if the prior conviction
             involved an element of theft or dishonesty. People v.
             Snyder (After Remand), 301 Mich. App. 99, 105-106
             (2013). Contrary to Defendant’s argument, the record
             shows that Tonia Watson’s credibility was impeached at
             trial with her prior theft convictions. On direct
             examination, Watson admitted that she had been convicted
             of six theft offenses. On cross-examination, Watson again
             acknowledged prior theft offenses. During closing
             arguments, defense counsel effectively questioned
             Watson’s credibility on the basis of her prior theft
             convictions, as well as her drug use. Accordingly,
             Defendant’s argument that defense counsel was not aware
             of Tonia Watson’s prior convictions is not supported by

                                           23
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1719       Page 24 of 27




             the record. Accordingly, Defendant has not shown “actual
             prejudice” from the alleged error. MCR 6.508(D)(3)(b).

             Defendant next argues that prosecutorial misconduct
             denied him a fair trial. While Defendant argues that “[t)he
             record is replete with instances where [the prosecutor)
             flagrantly violated the ruling of the [C)ourt such as
             testifying in the guise of examination creating prejudice
             to persuade the jury to convict the Defendant on the basis
             of character,” he does not point to any specific instances
             of misconduct in the transcript. Furthermore, the jury was
             instructed that it should decide the case on the basis of the
             evidence, and that the lawyers’ statements, questions and
             arguments are not evidence. Jurors are presumed to follow
             the Court’s instructions. People v. Graves, 458 Mich. 476,
             486 (1998). Defendant has not shown “actual prejudice”
             with respect to this issue. MCR 6.508(D)(3)(b).

             Defendant next argues that there “was no real physical
             evidence ever shown” at his trial, and that he is actually
             innocent. The record does not support Defendant’s
             argument. There was evidence that Y-STR DNA matching
             Defendant’s DNA sample was found under the victim’s
             fingernails and on the scarf used to tie up the victim.
             Furthermore, there was substantial, nonphysical, evidence
             connecting Defendant to the crime. In addition to the
             circumstantial evidence of Defendant’s guilt, Tonia
             Watson’s testimony detailing Defendant’s perpetration of
             the crime provided direct evidence of his guilt. Defendant
             has not shown that he is entitled to relief on the basis of
             this issue.

             Defendant next argues that his right to a fair trial was
             violated because the trial judge did not disqualify herself
             when Defendant asked for a directed verdict. Defendant
             cites People v. Hale, 72 Mich. App. 484 (1976), in which
             the Court held that a trial judge should have been
             disqualified from hearing a motion for a new trial where
             the judge had knowledge that a witness for the prosecution
             had passed a polygraph test. Here, there was no indication

                                          24
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20         PageID.1720     Page 25 of 27




              in the record that Defendant took a polygraph
              examination. Defendant has provided no legal or factual
              support for his argument that the trial judge should have
              been disqualified merely because Defendant moved for a
              directed verdict. Defendant has not shown that he is
              entitled to relief with respect to this issue. MCR
              6.508(D)(J)(b).

              Finally, Defendant argues that he was denied an impartial
              judge because the trial judge “was running campaign ads
              on television saying how tough she is on criminals who
              commit (sic) crimes against women, children, and the
              elderly. Then used the Defendant’s high profile trial as a
              platform for aspirations of a higher court position.”
              Defendant has submitted no evidence to support his
              argument, nor has he cited any specific instances in which
              he believes the trial judge exhibited bias. Accordingly,
              Defendant has not met the “actual prejudice” standard.
              MCR 6.508(D)(3)(b).

 (ECF No. 9-20, PageID.1519-1522.)

       As the trial court’s discussion demonstrates, the omitted claims were not

 “clearly stronger” than those raised on appeal by Wood’s two appellate attorneys.

 Indeed, the Michigan Court of Appeals deemed those issues worthy of careful

 analysis in a published opinion. Under these circumstances, Wood has failed to

 establish that his appellate attorneys rendered ineffective assistance during his direct

 appeal, and he therefore fails to demonstrate cause to excuse his procedural default




                                           25
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20        PageID.1721     Page 26 of 27




 of failing to raise these claims on direct review. Thus, Wood’s remaining habeas

 claims (claims eleven through twenty) are procedurally defaulted.3

       As none of Wood’s claims merit relief, the Court will DENY the petition

 WITH PREJUDICE.

                                                IV

       In order to appeal the Court’s decision, Wood must obtain a certificate of

 appealability. To obtain a certificate of appealability, a prisoner must make a

 substantial showing of the denial of a constitutional right. See 28 U.S.C. §

 2253(c)(2). To demonstrate this denial, the applicant is required to show that

 reasonable jurists could debate whether the petition should have been resolved in a

 different manner, or that the issues presented were adequate to deserve

 encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84

 (2000). A federal district court may grant or deny a certificate of appealability when

 the court issues a ruling on the habeas petition. See Castro v. United States, 310 F.3d

 900, 901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s

 conclusion that Wood has failed to demonstrate entitlement to habeas relief with

 respect to his habeas claims. Therefore, a certificate of appealability will be denied.



 3
   Nor has Wood shown that he can avoid a procedural default under the fundamental
 miscarriage of justice exception by showing that he is actually innocent. See House
 v. Bell, 547 U.S. 518, 536 (2006). Wood has not presented any new reliable evidence
 to support an actual innocence claim.

                                           26
Case 4:18-cv-12673-MFL-EAS ECF No. 13 filed 08/03/20       PageID.1722    Page 27 of 27




       The Court will also deny Wood leave to appeal in forma pauperis because an

 appeal of this decision could not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

                                          V

       Accordingly, for all of the reasons stated above, the Court 1) DENIES WITH

 PREJUDICE Wood’s petition for a writ of habeas corpus (ECF No. 1), 2) DENIES

 Wood a certificate of appealability, and 3) DENIES Wood leave to appeal in forma

 pauperis.

       IT SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
 Dated: August 3, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 3, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          27
